Exhibit 10(a)

﻿

UNION PACIFIC CORPORATION

GRANT NOTICE FOR 2013 STOCK INCENTIVE PLAN

PERFORMANCE STOCK UNITS

﻿

FOR GOOD AND VALUABLE CONSIDERATION, Union Pacific Corporation (the “Company”),
hereby grants to Participant named below the number of Stock Units specified
below (the “Award”), upon the terms and subject to the conditions set forth in
this Grant Notice, the Union Pacific Corporation 2013 Stock Incentive Plan (the
“Plan”), the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan and described in this Grant Notice, and the Union
Pacific Corporation Long Term Plan (the “Long Term Plan”) approved and adopted
by the Compensation and Benefits Committee of the Company’s Board of Directors
(the “Committee”), each as amended from time to time.  In addition, if the
Participant becomes eligible for and entitled to severance benefits under a
broad based severance pay policy of the Company that include waiver of the
continuous employment requirement applicable to the Stock Units (the “Severance
Policy”), the Award also shall be subject to the terms of such Severance Policy.

﻿

Each Stock Unit subject to this Award represents the right to receive one share
of the Company’s common stock, par value $2.50 (the “Common Stock”), subject to
the conditions set forth in this Grant Notice, the Plan, the Standard Terms and
Conditions, and the Long Term Plan.  This Award is granted pursuant to the Plan
and the Long Term Plan and is subject to and qualified in its entirety by the
Standard Terms and Conditions.

﻿

﻿

 

Name of Participant:

FIRST_NAME  LAST_NAME

ID: EMPLOYEE_ID

Grant Date:

2/7/2019

Grant Number:

OPTION_NUMBER

Target Number of  Stock Units subject to the Award:

The maximum number of stock units subject to the award is two times the amount
shown.    The participant is eligible to receive up to the maximum number of
stock units in accordance with the program design in the Long Term Plan
Summary.  The actual number of shares paid, if any, depends on the achievement
level of the applicable performance criteria.

X,XXX

Restriction Period:

3 years

Restriction Period Commencement Date:

2/7/2019

Restriction Period Termination Date:

2/7/2022

﻿

By electronically accepting this Award, Participant acknowledges that he or she
has received and read, and agrees that this Award shall be subject to, the terms
of this Grant Notice, the Plan, the Standard Terms and Conditions, and the Long
Term Plan (including, but not limited to, the Committee’s discretionary
authority under the Long Term Plan to determine the number of Stock Units
payable with respect to the Award) and, if applicable, the Severance Policy
(including, but not limited to, the Severance Policy’s requirement, if any, that
the Participant execute a general release of employment-related claims).  The
Participant also hereby consents to the delivery of information (including,
without limitation, information required to be delivered to the Participant
pursuant to applicable securities laws) regarding the Company and the
Subsidiaries, the Plan, and the Stock Units via Company website or other
electronic delivery.

﻿





2

 

--------------------------------------------------------------------------------

 

THE PARTICIPANT HAS ONE HUNDRED AND EIGHTY (180) DAYS FROM THE GRANT DATE SET
FORTH IN THIS GRANT NOTICE TO ELECTRONICALLY ACCEPT THIS AWARD AND THE STANDARD
TERMS AND CONDITIONS.  IF THE PARTICIPANT DOES NOT ACCEPT THIS AWARD AND THE
STANDARD TERMS AND CONDITIONS IN THE APPLICABLE 180 DAY PERIOD, THE PARTICIPANT
WILL FORFEIT THE PERFORMANCE STOCK UNITS THAT ARE THE SUBJECT OF THIS AWARD.

﻿

﻿

﻿

UNION PACIFIC CORPORATION

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE STOCK UNITS

﻿

These Standard Terms and Conditions apply to the Award of performance stock
units granted pursuant to the Union Pacific Corporation 2013 Stock Incentive
Plan (the “Plan”), which are evidenced by a Grant Notice that specifically
refers to these Standard Terms and Conditions. In addition to these Standard
Terms and Conditions, the performance stock units shall be subject to the terms
of the Plan and the Long Term Plan and, if applicable, the Severance Policy,
each as amended from time to time, which are incorporated into these Standard
Terms and Conditions by reference. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan. 

﻿

﻿

PERFORMANCE STOCK UNITS

﻿

1.



TERMS OF PERFORMANCE STOCK UNITS

﻿

Union Pacific Corporation, a Utah corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an award of a target number of performance stock units that
may be earned at between 0% and 200% of the specified target level (the “Award”
or the “Stock Units”) specified in the Grant Notice. Each Stock Unit represents
the right to receive (i) one share of the Company’s common stock, $2.50 par
value per share (the “Common Stock”) and (ii) a payment in cash equal to the
amount of dividends that would have been payable on one share of Common Stock
had the Participant owned such Common Stock from the Grant Date specified in the
Grant Notice through the payment date for such Stock Units (“Dividend Equivalent
Payments”), in each case to the extent that the applicable Performance Criteria
described below have been satisfied. The Award is subject to the terms and
conditions set forth in the Grant Notice, these Standard Terms and Conditions,
the Plan, the Long Term Plan and, if applicable, the Severance Policy, each as
amended from time to time. For purposes of these Standard Terms and Conditions
and the Grant Notice, any reference to the Company shall include a reference to
any Subsidiary.

﻿

2.



VESTING OF PERFORMANCE STOCK UNITS

﻿

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable until the end of the Restriction Period, unless
otherwise provided under these Standard Terms and Conditions. After the end of
the Restriction Period, subject to termination or acceleration as provided in
these Standard Terms and Conditions, the Plan, the Long Term Plan and, if
applicable, the Severance Policy, and to the extent the Performance Criteria
described below have been satisfied, the Award (including related Dividend
Equivalent Payments) shall become vested as of the Restriction Period
Termination Date set forth in the Grant Notice with respect to that number of
Stock Units determined by the Committee to be paid pursuant to the Award. Unless
the Committee shall determine otherwise, a period in which the Participant is on
a leave of absence during the Restriction Period in accordance with a leave of
absence policy adopted by the Company shall count toward satisfaction of the
Restriction Period.

﻿





3

 

--------------------------------------------------------------------------------

 

﻿

3.



PERFORMANCE CRITERIA

﻿

The “Performance Criteria” are average annual Return on Invested Capital
("ROIC") and relative Operating Income Growth (“OIG”). The definition and
calculation of annual ROIC and relative OIG shall be determined in accordance
with the Long Term Plan.

﻿

The Participant may earn Stock Units at the conclusion of the Restriction Period
(or such earlier time as may be provided in Section 6) based on the Company’s
satisfaction of the Performance Criteria in accordance with the ROIC targets and
payout schedule and relative OIG modifier approved by the Committee. The
Participant may earn up to two times the Stock Unit Target Award as shown on the
Grant Notice based on the average of all three fiscal years (2019, 2020 and
2021) of ROIC performance achieved and the relative OIG modifier (which is based
on the Company’s OIG performance over the three fiscal year period as compared
to the OIG performance over that period of the constituent companies of the S&P
500 Industrials Index as set forth in the Long Term Plan). Notwithstanding the
foregoing, the Committee retains the discretion under the Long Term Plan to
determine the number of Stock Units payable with respect to the Award.

﻿

4.



DIVIDEND EQUIVALENT PAYMENTS

﻿

The Participant is not entitled to receive cash dividends on the Stock Units,
but will receive Dividend Equivalent Payments in an amount equal to the value of
the cash dividends that would have been paid (based on the record date for such
dividends) on the number of shares of Common Stock equal to the number of Stock
Units which are earned (as determined by the Committee) based on the achievement
of the applicable Performance Criteria as if such shares had been outstanding
between the Grant Date and the payment date of such shares of Common Stock.
Dividend Equivalent Payments shall not be adjusted for interest, earnings or
assumed reinvestment. Except as provided in the immediately following paragraph,
Dividend Equivalent Payments shall be paid to the Participant at the time the
earned shares of Common Stock to which those Dividend Equivalent Payments relate
are delivered (or would be delivered in the absence of a deferral election made
by the Participant as described in Section 6(vii)) under Section 6(i) – (vi), as
applicable. Distribution of Dividend Equivalent Payments shall be subject to the
Company’s collection of all tax withholding obligations applicable to such
distribution. No Dividend Equivalent Payment shall be paid or distributed on
Stock Units (or shares underlying the Stock Units) that are forfeited or that
otherwise do not vest and are not issued or issuable under the Award. 

﻿

If the Participant has elected to defer receipt of earned Stock Units in
accordance with the terms of the Deferred Compensation Plan of Union Pacific
Corporation (the “Deferred Compensation Plan”), Dividend Equivalent Payments
with respect to such earned and deferred Stock Units which relate to dividends
paid on and after the date of the deferral of such Stock Units (i.e., the date
that the Stock Units would have been payable to the Participant under the Plan
had such Stock Units not been deferred under the Company’s Deferred Compensation
Plan) shall be reinvested as part of the Award Account under the Company’s
Deferred Compensation Plan, and shall be deferred for payment at the same time
as the Award Account is paid under the terms of the Company’s Deferred
Compensation Plan.

﻿

Notwithstanding the foregoing, the Company may delay payment of a Dividend
Equivalent Payment as described in Section 6(viii) hereof.





4

 

--------------------------------------------------------------------------------

 



5.



RESTRICTIONS

﻿

Unless provided otherwise by the Committee, the following restrictions apply to
the Stock Units:

﻿

(i)



The Participant shall be entitled to delivery of the shares of Common Stock
underlying the Stock Units as specified in Section 6 hereof;

﻿

(ii)



None of the Stock Units may be sold, transferred, assigned, pledged, or
otherwise encumbered or disposed of;

﻿

(iii)



All of the Stock Units shall be forfeited and all of the Participant’s rights to
such Stock Units and the right to receive Common Stock (and related Dividend
Equivalent Payments) shall terminate without further obligation on the part of
the Company in the event of the Participant’s Separation from Service with the
Company without having a right to delivery of shares of Common Stock under
Section 6 hereof; and

﻿

(iv)



Any Stock Units not earned as of the Restriction Period Termination Date shall
be forfeited and all of the Participant’s rights to such Stock Units, including
any Dividend Equivalent Payments, shall terminate without further obligation on
the part of the Company.

﻿

6.



ACCELERATION/LAPSE OF RESTRICTION PERIOD

﻿

Unless provided otherwise by the Committee and subject to Sections 6(vii) and
6(viii) hereof, the Stock Units shall be treated as follows:

﻿

(i)



Following the end of the Restriction Period and provided the Participant has
remained continuously employed by the Company through the Restriction Period
Termination Date and absent any Change of Control before the Restriction Period
Termination Date in which the acquiring or surviving company in the transaction
does not assume or continue the outstanding Stock Units, shares of Common Stock
equal to the number of Stock Units which are earned (as determined by the
Committee) based on the achievement of the applicable Performance Criteria shall
be delivered to the Participant (through the Participant’s account at the
Company's third party stock plan administrator, if applicable) free of all
restrictions. The payment of the Stock Units under this Section 6(i) shall be
made to the Participant within thirty (30) days of the Restriction Period
Termination Date.

﻿

(ii)



If the Participant: (A) has a Separation from Service with the Company due to
(1) death or (2) Retirement (as such term is defined below in this Section
6(ii)) (including a Separation from Service for the reason described in Section
6(v) hereof on or after the date the Participant satisfies the age and service
criteria for Retirement); or (B) is determined to be disabled under the
provisions of an applicable long-term disability plan of the Company
(“Disability”) (each a “Lapse Event”), prior to the Restriction Period
Termination Date and prior to a Change in Control in which the acquiring or
surviving company in the transaction does not assume or continue the outstanding
Stock Units, the Participant, the Participant’s estate or the Participant’s
beneficiary, as applicable (each a “Payee”), shall be entitled to receive shares
of Common Stock equal to the number of Stock Units which are earned (as
determined by the Committee) based on the average of all three fiscal years
(2019, 2020 and 2021) of the applicable ROIC performance achieved (and, with
respect to fiscal year 2021, the relative OIG modifier) prorated based on the
number of fiscal years in the Restriction Period during which the Participant
remained continuously employed by the Company until September 30th of that year
(e.g., if the Participant’s Lapse Event occurs on or after September 30, 2019,
then the Payee would be entitled to receive payment for 33 1/3% of the earned
Stock Units; if the Participant’s Lapse Event occurs on or after September 30,
2020, then the Payee would be entitled to receive payment for 66 2/3% of the
earned Stock Units; and if the Participant’s Lapse Event occurs on or after
September 30, 2021, then the Payee would be entitled to receive payment for 100%
of the earned Stock Units). The payment of the Stock Units earned under this
Section 6(ii) shall be made within thirty (30) days of the Restriction



5

 

--------------------------------------------------------------------------------

 

Period Termination Date, but in no event later than the last day of the calendar
year that includes the Restriction Period Termination Date. A Participant who
has a Lapse Event and subsequently returns to employment with the Company before
the end of the Restriction Period shall not be eligible to earn additional Stock
Units beyond those described in this Section 6(ii). “Retirement” shall mean a
Separation from Service after having attained age 62 with at least 10 years of
vesting service. For this purpose, vesting service shall be calculated by
applying the rules for determining “Vesting Service” under the Pension Plan for
Salaried Employees of Union Pacific Corporation and Affiliates (“UPC Pension
Plan”), regardless of whether the Participant was ever a participant in the UPC
Pension Plan.

﻿

(iii)



Upon the occurrence of a Change in Control in which the acquiring or surviving
company in the transaction does not assume or continue the outstanding Stock
Units and such Change in Control occurs prior to both the Participant’s
Separation from Service for any reason and the Restriction Period Termination
Date, shares of Common Stock equal to the number of Stock Units which are earned
(as determined by the Committee) based on achievement of the applicable
Performance Criteria through the end of each fiscal year ending prior to the
occurrence of such Change in Control and through the end of the most recent
fiscal quarter ending prior to the date of the Change in Control shall be
delivered to the Participant (through the Participant’s account at the Company’s
third party administrator, if applicable) free of all restrictions. No
additional Stock Units granted as part of the Award may be earned following the
Change in Control. Shares of Common Stock to which the Participant is entitled
pursuant to this Section 6(iii) shall be delivered as soon as administratively
practicable following the date on which the Change in Control occurs, but in no
event later than two and one-half (2½) months following the end of the calendar
year that includes the date on which the Change in Control occurs.

﻿

(iv)



Except as provided in Section 6(v) hereof, in the event the Participant has a
Separation from Service with the Company prior to both the Participant having
satisfied the age and service criteria for Retirement and the Restriction Period
Termination Date and, as a result of such Separation from Service, the
Participant is eligible for and entitled to payment of severance benefits under
the provisions of a Severance Policy that include waiver of the continuous
employment requirement applicable to the Stock Units, shares of Common Stock
equal to the number or portion of the Stock Units determined under such
Severance Policy, which are earned (as determined by the Committee) based on
achievement of the Performance Criteria through the end of the fiscal year 2019,
2020 or 2021 (or portion thereof), as established under the Severance Policy,
and for which the continuous employment requirement has been waived under the
Severance Policy. The payment of the Stock Units under this Section 6(iv) shall
be made at the time designated under the Severance Policy, but in no event later
than two and one-half (2½) months following the end of the calendar year that
includes the date on which the Separation from Service occurs.

﻿

(v)



If the Participant has not satisfied the age and service criteria for Retirement
and has a Separation from Service prior to the Restriction Period Termination
Date because such Participant’s employment is involuntarily terminated by the
Company (other than a termination as a result of the Participant’s Disability,
cause or gross misconduct as determined by the Committee), within twenty-four
(24) months following a Change in Control , shares of Common Stock equal to the
number of Stock Units which are earned (as determined by the Committee) based on
achievement of the applicable Performance Criteria through the end of each
fiscal year ending prior to the occurrence of such Change in Control and through
the end of the most recent fiscal quarter ending prior to the date of the Change
in Control shall be delivered to the Participant (through the Participant’s
account at the Company’s third party administrator, if applicable) free of all
restrictions. The payment of the Stock Units under this Section 6(v) shall be
made as soon as administratively practicable following the Participant’s
Separation from Service, but in no event later than two and one-half (2½) months
following the end of the calendar year that includes the date on which the
Separation from Service occurs.

﻿



6

 

--------------------------------------------------------------------------------

 

(vi)



Except as otherwise provided in this Section 6, all of the Stock Units shall be
forfeited and all of the Participant’s rights to such Stock Units shall
terminate without further obligation on the part of the Company unless the
Participant remains in the continuous employment of the Company (such continuous
employment shall, for this purpose, include a period of time during which the
Participant is absent from active employment in accordance with a leave of
absence policy adopted by the Company) until the earlier of the Restriction
Period Termination Date or a Change in Control in which the acquiring or
surviving company in the transaction does not assume or continue the outstanding
Stock Units. Notwithstanding the foregoing, the Committee may, if it finds that
the circumstances in the particular case so warrant and subject to the
Participant’s satisfaction of any conditions the Company may require, allow a
Participant who ceases to be so continuously employed and has a Separation from
Service prior to the earlier of the Restriction Period Termination Date or such
Change in Control to retain some or all of the Stock Units which are earned (as
determined by the Committee) based on achievement of the applicable Performance
Criteria through the end of the fiscal year ending prior to the year in which
the Participant incurs such Separation from Service. In such event, the payment
of the Stock Units under this Section 6(vi) shall be made as soon as
administratively practicable following the date on which the Committee
authorizes such payment, but in no event later than two and one-half (2½) months
following the end of the calendar year that includes the date on which the
Participant’s Separation from Service occurs.

﻿

(vii)



Notwithstanding the foregoing, the Participant may elect to defer receipt of
payment of shares underlying the Stock Units to the extent and according to the
terms, if any, provided by the Deferred Compensation Plan. If the Participant
does so elect to defer payment of shares underlying the Stock Units, such
payments will be made in accordance with the Deferred Compensation Plan and with
any payments of Dividend Equivalent Payments made in accordance with the
provisions of Section 4.

﻿

(viii)



Notwithstanding the foregoing, the Company shall not be obligated to deliver any
shares of Common Stock during any period when the Company determines that the
delivery of shares hereunder would: (A) violate any federal, state or other
applicable laws and/or may issue shares subject to any restrictive legend that,
as determined by the Company’s counsel, is necessary to comply with securities
or other regulatory requirements; or (B) result in the reduction or elimination
of the Company’s deduction under Internal Revenue Code section 162(m) with
respect to such delivery of shares. Furthermore, the date on which shares are
delivered to the Participant (and any Dividend Equivalent Payment thereon) may
include a delay to provide the Company such time as it determines appropriate to
calculate and address tax withholding and/or other administrative matters;
provided, however, that delivery of shares of Common Stock underlying the Stock
Units (including any Dividend Equivalent Payments) for Stock Units that are
determined to be exempt from the requirements of Internal Revenue Code § 409A
shall in all events be made at a time that satisfies the “short-term deferral”
exception described in Treas. Reg. section 1.409A-1(b)(4) and for Stock Units
subject to Internal Revenue Code section 409A shall in all events be made at a
time that satisfies Treas. Reg. 1.409A-2(b)(7).

﻿





7

 

--------------------------------------------------------------------------------

 



﻿

PROTECTION OF CONFIDENTIALITY

﻿

By electronically accepting the Award and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

﻿

7.



CONFIDENTIAL INFORMATION; TRADE SECRETS

﻿

The Participant acknowledges that the Company regards certain information
relating to its business and operations as confidential. This includes all
confidential and proprietary information concerning the assets, business or
affairs of the Company or any customers thereof ("Confidential Information").
The Participant’s electronic signature also acknowledges that the Company has
certain information that derives economic value from not being known to the
general public or to others who could obtain economic value from its disclosure
or use, which the Company takes reasonable efforts to protect the secrecy of
("Trade Secrets").

﻿

8.



TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS

﻿

The Participant acknowledges that he or she developed or has had and will in the
future continue to have access to one or more of the following types of
Confidential Information or Trade Secrets: information about rates or costs;
customer or supplier agreements and negotiations; business opportunities;
scheduling and delivery methods; business and marketing plans; financial
information or plans; communications within the attorney-client privilege or
other privileges; operating procedures and methods; construction methods and
plans; proprietary computer systems design, programming or software; strategic
plans; succession plans; proprietary company training programs; employee
performance, compensation or benefits; negotiations or strategies relating to
collective bargaining agreements and/or labor disputes; and internal or external
claims or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials. The Participant agrees that
any unauthorized disclosures by him or her to any third party of such
Confidential Information or Trade Secrets would constitute gross misconduct.

﻿

Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act
of 2016, the Participant will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a Trade Secret that (x)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (y) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

﻿

9.



AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION

﻿

The Participant agrees that he or she will not, unless he or she receives prior
written consent from the senior human resources officer or such other person
designated by the Company (hereinafter collectively referred to as the "Sr. HR
Officer"), or unless ordered by a court or government agency, (i) divulge, use,
furnish or disclose to any subsequent employer or any other person, whether or
not a competitor of the Company, any Confidential Information or Trade Secrets,
or (ii) retain or take with him or her when he or she leaves the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.





8

 

--------------------------------------------------------------------------------

 



10.



PRIOR NOTICE OF EMPLOYMENT, ETC

﻿

(i)



The Participant acknowledges that if he or she become an employee, contractor,
or consultant for any other person or entity engaged in the Business of the
Company as defined in Section 12, this would create a substantial risk that he
or she would, intentionally or unintentionally, disclose or rely upon the
Company’s Confidential Information or Trade Secrets for the benefit of the other
person or entity to the detriment of the Company. The Participant further
acknowledges that such disclosures would be particularly damaging if made
shortly after he or she leaves the Company. Therefore, by electronically
accepting the Award and these Standard Terms and Conditions, the Participant
agrees that for a period of one-year after he or she leaves the Company, before
accepting any employment or affiliation with another person or entity he or she
will give written notice to the Sr. HR Officer of his or her intention to accept
such employment or affiliation. The Participant also agrees to confer in good
faith with the Sr. HR Officer concerning whether his or her proposed employment
or affiliation could reasonably be expected to be performed without improper
disclosure of Confidential Information or Trade Secrets.

﻿

(ii)



If the Sr. HR Officer and the Participant are unable to reach agreement on this
issue, he or she agrees to submit this issue to arbitration, to be conducted
under the rules of the American Arbitration Association, for final resolution.
The Participant also agrees that he or she will not begin to work for another
person or entity engaged in the Business of the Company as defined in Section
12, until the Sr. HR Officer or an arbitrator has determined that such
employment could reasonably be expected to be performed without improper
disclosure of the Company’s Confidential Information or Trade Secrets.

﻿

11.



FAILURE TO COMPLY

﻿

The Participant agrees that, if he or she fails to comply with any of the
promises that he or she made in Section 9 or 10 above, he or she will be
required to immediately deliver to the Company any shares of Common Stock (or
the market value of any shares of Common Stock received) and any related
Dividend Equivalent Payments which he or she received at any time from 180 days
prior to the earlier of (i) the date when he or she leaves the Company or (ii)
the date he or she fails to comply with any such promise made in Section 9 or
10, to 180 days after the date when the Company learns that he or she has not
complied with any such promise. The Participant agrees that he or she will
deliver such shares of Common Stock (or the cash equivalent) and any related
Dividend Equivalent Payments to the Company on such terms and conditions as may
be required by the Company. The Participant further agrees that the Company will
be entitled to enforce this repayment obligation by all legal means available,
including, without limitation, to set off the market value of any such shares of
Common Stock and any related Dividend Equivalent Payments against any amount
that might be owed to him or her by the Company. The Participant acknowledges
that the Company would not have awarded the Participant the shares of Common
Stock and any related Dividend Equivalent Payments granted to him or her under
the Award absent the Participant’s agreement to be bound by the promises made in
Sections 9 and 10 above.





9

 

--------------------------------------------------------------------------------

 



NO DIRECT COMPETITION

﻿

By electronically accepting the Award and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

﻿

12.



NON-SOLICITATION OF CUSTOMERS; NON-COMPETITION

﻿

The Participant agrees that for a period of one year following his or her
departure from the Company, he or she will not (directly or in association with
others) call on or solicit any of the Company’s customers with whom he or she
had personal contact while he or she was employed by the Company, for the
purpose of providing the customers with goods and/or services similar in nature
to those provided by the Company in its Business as defined below. The
Participant further agrees that for the same time period, he or she will not,
directly or indirectly, engage in any activity which is the same as or
competitive with the Business (as defined below) including, without limitation,
engagement as an officer, director, proprietor, employee, partner, investor
(other than as a holder of less than 2% of the outstanding capital stock of a
publicly traded corporation), guarantor, consultant, advisor, agent, sales
representative or other participant, in any market in which the Company conducts
its Business. For purposes of these Standard Terms and Conditions, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through or for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by the way of example but not
limitation, marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates. This Section 12 is not intended to prevent the Participant
from engaging in any activity that is not the same as or competitive with the
Business. The Participant acknowledges that the Company would not have awarded
him or her the shares of Common Stock and any related Dividend Equivalent
Payments granted under the Award absent his or her agreement to be bound by the
promises made in this Section 12.

 

13.



ACKNOWLEDGMENT; INJUNCTIVE RELIEF

﻿

The Participant acknowledges that he or she has carefully read and considered
all these Standard Terms and Conditions, including the restraints imposed upon
him or her pursuant to Sections 9, 10 and 12. The Participant also agrees that
each of the restraints contained herein is necessary for the protection of the
goodwill, Confidential Information, Trade Secrets and other legitimate interests
of the Company; that each and every one of these restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him or her from
obtaining other suitable employment during the period in which he or she are
bound by such restraints. The Participant further acknowledges that, were he or
she to breach any of the covenants contained in Sections 9, 10 and 12, the
damage to the Company would be irreparable. The Participant therefore agrees
that the Company, in addition to any other remedies available to it, including,
without limitation, the remedies set forth in Sections 11 and 14, shall be
entitled to injunctive relief against his or her breach or threaten breach of
said covenants. The Participant and the Company further agree that, in the event
that any provision of Sections 9, 10 and 12 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

﻿

14.



VIOLATION OF PROMISES

﻿

The Participant agrees that if he or she violates any of his or her promises in
Section 12, then he or she will be required to immediately deliver to the
Company any shares of Common Stock (or the fair market value thereof) and any
related Dividend Equivalent Payments granted to him or her by the Grant Notice
which he or she received at any time from 180 days prior to the date when he or
she leaves the Company to 180 days after the date when the Company learns that
he or she has not complied with the promises he or she made in Section 12. The
Participant agrees that he or she will deliver such shares of Common Stock (or
the fair market value thereof) and any related Dividend



10

 

--------------------------------------------------------------------------------

 

Equivalent Payments to the Company on such terms and conditions as may be
required by the Company. The Participant further agrees that the Company will be
entitled to enforce this repayment obligation by all legal means available,
including, without limitation, to set off the market value of any such shares of
Common Stock and any related Dividend Equivalent Payments against any amount
that might be owed to him or her by the Company.

﻿

GENERAL

﻿

15.



ARBITRATION

﻿

The Participant agrees and the Company agrees that any controversy, claim, or
dispute arising out of or relating to this Agreement or the breach of any of
these terms and conditions, or arising out of or relating to his or her
employment relationship with the Company or any of its affiliates, or the
termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator on an individual basis only, and not in any form of
class, collective, or private attorney general representative proceeding. By way
of example only, claims subject to this agreement to arbitrate include claims
litigated under federal, state and local statutory or common law, such as the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, including the Civil Rights Act of 1994, the Americans with
Disabilities Act, the law of contract and the law of tort. The Participant and
the Company agree that such claims may be brought in an appropriate
administrative forum, but at the point at which the Participant or the Company
seek a judicial forum to resolve the matter, this agreement for binding
arbitration becomes effective, and the Participant and the Company hereby
knowingly and voluntarily waive any right to have any such dispute tried and
adjudicated by a judge or jury.

﻿

The foregoing not to the contrary, the Company may seek to enforce the employee
covenants set forth in Paragraphs 7, 8, 9, 10 or 12 above, in any court of
competent jurisdiction.

﻿

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of these Standard Terms and Conditions or the
Participant’s employment relationship with the Company or any of its affiliates.
The Participant and the Company agree that any award rendered by the arbitrator
shall be final and binding and that judgment upon the final award may be entered
in any court having jurisdiction thereof. The arbitrator may grant any remedy or
relief that the arbitrator deems just and equitable, including any remedy or
relief that would have been available to the Participant, the Company or any of
its affiliates had the mater been heard in court. All expenses of the
arbitration, including the required travel and other expenses of the arbitrator
and any witnesses, and the costs relating to any proof produced at the direction
of the arbitrator, shall be borne equally by the Participant and the Company
unless otherwise mutually agreed or unless the arbitrator directs otherwise in
the award. The arbitrator’s compensation shall be borne equally by the
Participant and the Company unless otherwise mutually agreed or unless the law
provides otherwise.

﻿

16.



SEVERABILITY

﻿

If any provision of these Standard Terms and Conditions is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of these Standard Terms and Conditions shall remain in force and
effect.

﻿

17.



CHOICE OF LAW; JURISDICTION

﻿

All questions pertaining to the construction, regulation, validity, and effect
of these Standard Terms and Conditions shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws doctrine.
The Company and the Participant hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in the county of
Salt Lake City within the State of Utah for resolution of any and all claims,
causes of action or disputes arising out of or related to these Standard Terms
and Conditions. Sections 10(ii) and 12 shall not apply to employees who are
subject to California law.



11

 

--------------------------------------------------------------------------------

 

18.



AMENDMENTS

﻿

The Plan and these Standard Terms and Conditions may be amended or altered by
the Committee or the Company’s Board of Directors to the extent provided in the
Plan.

﻿

19.



RESTRICTIONS ON RESALES OF SHARES

﻿

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Stock Units, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

﻿

20.



INCOME TAXES

﻿

The Company shall not deliver shares in respect of any Stock Units unless and
until the Participant has made satisfactory arrangements to satisfy all
applicable tax withholding obligations. Unless the Participant pays the tax
withholding obligations to the Company by cash or check in connection with the
delivery of the Common Stock and any related Dividend Equivalent Payments,
withholding may be effected, at the Company’s option, by withholding Common
Stock issuable in connection with the vesting of the Stock Units (provided that
shares of Common Stock may be withheld only to the extent that such tax
withholding will not result in adverse accounting treatment for the Company) or
withholding any related Dividend Equivalent Payments. The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the delivery of the Stock Units from
any amounts payable by it to the Participant (including, without limitation,
future cash wages).

﻿

21.



NON-TRANSFERABILITY OF AWARD

﻿

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan, the Stock Units may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of prior to
the payment of the Common Stock to the Participant as provided in Section 6
hereof.

﻿

22.



RESTATEMENTS OF FINANCIAL RESULTS

﻿

By electronically accepting this Award, the Participant agrees that he or she
will return such shares of Common Stock (or the fair market value thereof) and
any related Dividend Equivalent Payments to the Company as determined by the
Committee in its exclusive discretion, which shall be final, conclusive and
binding upon the Company and the Participant, in the event of a restatement of
the Company’s financial results and to the extent that such restated financial
results would have entitled the Participant to a lesser award of Common Stock
under the Performance Criteria.  

﻿

23.



LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

﻿

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan, the Long Term Plan or subject
to the Grant Notice or these Standard Terms and Conditions except as to such
shares of Common Stock, if any, as shall have been issued to such person upon
vesting of the Stock Units. Nothing in the Plan, the Long Term Plan, the Grant
Notice, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Participant any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.

﻿



12

 

--------------------------------------------------------------------------------

 

24.



OTHER AGREEMENTS SUPERSEDED

﻿

The Grant Notice, these Standard Terms and Conditions, the Plan and the Long
Term Plan constitute the entire understanding between the Participant and the
Company regarding the Stock Units. Any prior agreements, commitments or
negotiations concerning the Stock Units are superseded.



13

 

--------------------------------------------------------------------------------